Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on June 18, 2020, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on June 18, 2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: providing input data…, modeling a predictive schedule based upon the input data in the form of a generated schedule, allowing a manager to edit the generated schedule to create a manager schedule, comparing the manager schedule to the generated schedule for use in learning future generated schedules, quantifying the learning to predict a more efficient generated schedule, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the providing input data…, modeling a predictive schedule based upon the input data in the form of a generated schedule, allowing a manager to edit the generated schedule to create a manager schedule, comparing the manager schedule to the generated schedule for use in learning future generated schedules, quantifying the learning to predict a more efficient generated schedule, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer processing system, and using the computer processing system to perform modeling, comparing, and quantifying steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of modeling, comparing, and quantifying steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). “the computer processing system is hosted on a cloud” (claim 4), which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 

           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in para [0031] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “the computer processing system is hosted on a cloud” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “the computer processing system is hosted on a cloud” do not providing any improvements to the computer functionality, improvements to the network, improvements to the user device, they are just merely used as general means for collecting and transmitting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
“the computer processing system is hosted on a cloud” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “the computer processing system is hosted on a cloud”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, improvements to the user device, they just merely used as general means for collecting and transmitting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein the predictive schedule is generated through mixed integer programming; Claim 3 recites wherein the computer processing system is multi-threaded application…; Claim 4 recites wherein the computer processing system is hosted on a cloud; Claims 6-8 recite wherein the learning is conducted on a neural network…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted 
          Regarding independent claims 9 and 16 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 9 directed to method, independent claim 16 directed to a method are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.     Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Placiakis et al. (hereinafter Placiakis, US 2014/0324499).
            Regarding to claim 1, Placiakis discloses a computer implemented system and method for the adaptive scheduling of labor comprising: 
           providing input data in the form of employees and demand (para [0024], A schedule may be an arrangement of shifts, breaks, meals, exceptions (which includes any activity where the agent is not performing work), and the like, for different contact center employees, based on predicted workload and available pool of employees (also referred to as agents); para [0034], the WFM web component 22 provides an agent GUI accessible to agents via the agent end device to check built schedules for scheduled activities and working hours, communicate preferred shift, working hours, and time-off requests to administrators, and make schedule trades with other agents); 
           using a computer processing system to model a predictive schedule based upon the input data in the form of a generated schedule (para [0061], the scheduling algorithm executed by the WFM builder 20 minimizes the over and under-staffing of agents against the forecasted staffing requirements, while meeting the configured working rules; para [0025], after a schedule is generated and published for a particular time period and specific agents are assigned to the schedule, the WFM system may be configured to monitor real-time adherence to the schedule. Adherence information includes, for example, information on how closely a particular agent behavior matches (or complies with) the schedule. The WFM system may be configured with the length of time that an agent can deviate from the schedule and continue to comply); 
            allowing a manager to edit the generated schedule to create a manager schedule (para [0034], the WFM web component 22 provides a supervisor graphical user interface (GUI) accessible to supervisors via the supervisor end device to create forecasts, create and monitor schedules, make schedule changes, view and approve or deny schedule trade requests, view contact center performance, monitor real-time agent adherence, and view reports. In another example, the WFM web component 22 provides an agent GUI accessible to agents via the agent end device to check built schedules for scheduled activities and working hours, communicate preferred shift, working hours, and time-off requests to administrators, and make schedule trades with other agents; para [0060], the WFM builder 20 takes into account the forecasted shrinkage, staffing, interaction volume, and the like, and generates a master schedule for the contact center with specific assignments of agents to particular activities, time slots, and the like. According to one embodiment, the WFM web component for supervisors provides an intra-day schedule view that allows the supervisor to make real-time adjustments to a schedule. For example, the supervisor may insert exceptions, edit or change shift start and end times, assign meetings, enter time off for an agent who has suddenly gone home ill, change the activities agents are working on, or make other changes to the schedule to improve contact center performance and to make the schedule reflect actual contact center circumstances); 
           using a computer processing system to compare the manager schedule to the generated schedule for use in learning future generated schedules (para [0063], the forecasting algorithm may identify the members that attended the contact center function the night before, and forecast that such people will also call in sick. In response to the intra-day re -forecast, the WFM builder may be invoked, for example, to receive a recommendation on how to modify the existing schedule based on the re -forecast. Based on the recommendation, the supervisor may take action to arrange agents to work overtime, call in part-time or work-from-home agents, re-assign agent activities, cancel training sessions or meetings, and the like; para [0065], the re-optimization wizard gives the supervisor flexibility if the supervisor does not wish to change certain shift items or work activities if it is anticipated that it may be difficult for agents to adjust to those changes. For example, if agents use their meal breaks to go out of the office and go to appointments, it may not be desirable to change these times once they have been published. Additionally, a supervisor may choose to exclude from re-optimization any agents whose schedules have already been manually edited. For example, the supervisor may have already spent time manually adjusting shift items or work activities for an agent (for example, the supervisor moved meals or breaks based on a particular request from an agent), and it may not be desirable to lose those changes; para [0078], FIG. 13 is an exemplary screen shot of a comparison screen provided by WFM web component 22 for providing a comparison of scheduled shrinkage values against forecast shrinkage values according to one embodiment of the invention. In this regard, the comparison screen includes a start date field 504 and a period field 506 for selecting/inputting a time period for which the comparison is to be done. The comparison screen further includes field 508 for selecting/inputting the type of overhead that is desired to be compared (e.g. vacation overhead). In addition, the screen provides for each selected time period, a scheduled field 500 and a forecast field 502 for respectively displaying the scheduled shrinkage values and the forecast shrinkage values for the selected type of overhead); and 
           using a computer processing system to quantify the learning to predict a more efficient generated schedule (para [0071], The supervisor may next want to forecast staffing based on the published master shrinkage forecast. FIGS. 8-11 are exemplary screen shots of a supervisor GUI provided by the WFM web component 22 for forecasting staffing according to one embodiment of the invention. As shown in the screen shot of FIG. 8, the supervisor may select a forecast staffing option 440 (FIG. 4) from the list of available menu options to initiate the staffing forecast process. The forecasting module 24 receives the command to forecast staffing and in response, executes a staffing forecast algorithm for calculating the base-line number of employees that are predicted to be needed to be working on a given activity at each time interval in order to handle the predicted volume for that activity at that time interval, which is hereinafter referred to as a calculated staffing value; para [0073], the forecasting module 24 may receive a command to adjust the calculated staffing value based on forecast overheads, which adjusted value is hereinafter referred to as a required staffing value. In response to such a command, the forecasting module 24 executes the staffing forecast algorithm for calculating the required staffing value. According to one embodiment, the required staffing value calculation is based on the calculated staffing value and forecast shrinkage values).
Regarding to claim 2, Placiakis discloses the computer implemented method of claim 1, wherein the predictive schedule is generated through mixed integer programming (para [0071], The forecasting module 24 receives the command to forecast staffing and in response, executes a staffing forecast algorithm for calculating the base-line number of employees that are predicted to be needed to be working on a given activity at each time interval in order to handle the predicted volume for that activity at that time interval, which is hereinafter referred to as a calculated staffing value).
            Regarding to claim 3, Placiakis discloses the computer implemented method of claim 1, wherein the computer processing system is multi-threaded application as a microservice and hosted on a backend system (para [0029], The WFM system 10 includes a WFM server 12 coupled to a mass storage device 14, WFM daemon 16, WFM data aggregator 18, WFM builder 20, and WFM web component 22. The mass storage device 14 may be any hard disk drive or drive array for storing relevant configuration, forecasting, scheduling, agent adherence, performance, and historical data related to WFM).
            Regarding to claim 4, Placiakis discloses the computer implemented method of claim 1, wherein the computer processing system is hosted on a cloud (para [0031], a configuration server, over a data communications network 32. The data communications network 32 may a local area network, a private wide area network, a public wide area network (e.g. the Internet), or the like, accessible via any wired or wireless technology conventional in the art).
            Regarding to claim 5, Placiakis discloses the computer implemented method of claim 1, wherein the quantified learning includes implicit manager preference (para Individual agent preferences may also be considered when building a schedule. For example, agents may enter preferences for shifts, days off, availability, and time off using the WFM web component 22 for agents. Supervisors may enter agent preferences in the WFM web component for supervisors and, with the appropriate security permissions, may grant or reject preferences. If a supervisor grants a preference, the WFM builder 20 is configured to consider the preference when building the schedule, along with various other criteria such as seniority).
           Regarding to claim 6, Placiakis discloses the computer implemented method of claim 1, wherein the learning is conducted on a neural network utilized to learn and translate the generated schedule to the manager schedule (para [0038], Such events are entered in the WFM web component 12 and may be used by the forecasting module 24 for forecasting interaction volumes. If an event recurs, the forecasting module 24 may be configured to learn the impact of that event and account for its impact in future forecasts).
            Regarding to claim 7, Placiakis discloses the computer implemented method of claim 6, wherein the neural network is trained to using stochastic gradient descent (para [0062], The algorithm for such intra-day forecasting may be similar to intra-day forecasting of traffic volume for the contact center. According to one embodiment, singular value decomposition may be used to extract regular patterns useful for forecasting).
            Regarding to claim 8, Placiakis discloses the computer implemented method of claim 6, wherein the neural network is trained using an evolutionary based algorithm (para [0061], the scheduling algorithm executed by the WFM builder 20 minimizes the over and under-staffing of agents against the forecasted staffing requirements, while meeting the configured working rules).
Regarding to claim 9, Placiakis discloses a method for the adaptive scheduling of hourly labor cost, the method comprising:
            providing input data in the form of employees and demand in the form of hours and shifts in a defined constraint  (para [0024], A schedule may be an arrangement of shifts, breaks, meals, exceptions (which includes any activity where the agent is not performing work), and the like, for different contact center employees, based on predicted workload and available pool of employees (also referred to as agents); para [0034], the WFM web component 22 provides an agent GUI accessible to agents via the agent end device to check built schedules for scheduled activities and working hours, communicate preferred shift, working hours, and time-off requests to administrators, and make schedule trades with other agents); 
            using a computer processing system to model a predictive schedule based upon the input data and the defined constraints in the form of a generated schedule   (para [0061], the scheduling algorithm executed by the WFM builder 20 minimizes the over and under-staffing of agents against the forecasted staffing requirements, while meeting the configured working rules; para [0025], after a schedule is generated and published for a particular time period and specific agents are assigned to the schedule, the WFM system may be configured to monitor real-time adherence to the schedule. Adherence information includes, for example, information on how closely a particular agent behavior matches (or complies with) the schedule. The WFM system may be configured with the length of time that an agent can deviate from the schedule and continue to comply);      
            allowing a manager to edit the generated schedule to create a manager schedule (para [0034], the WFM web component 22 provides a supervisor graphical user interface (GUI) accessible to supervisors via the supervisor end device to create forecasts, create and monitor schedules, make schedule changes, view and approve or deny schedule trade requests, view contact center performance, monitor real-time agent adherence, and view reports. In another example, the WFM web component 22 provides an agent GUI accessible to agents via the agent end device to check built schedules for scheduled activities and working hours, communicate preferred shift, working hours, and time-off requests to administrators, and make schedule trades with other agents; para [0060], the WFM builder 20 takes into account the forecasted shrinkage, staffing, interaction volume, and the like, and generates a master schedule for the contact center with specific assignments of agents to particular activities, time slots, and the like. According to one embodiment, the WFM web component for supervisors provides an intra-day schedule view that allows the supervisor to make real-time adjustments to a schedule. For example, the supervisor may insert exceptions, edit or change shift start and end times, assign meetings, enter time off for an agent who has suddenly gone home ill, change the activities agents are working on, or make other changes to the schedule to improve contact center performance and to make the schedule reflect actual contact center circumstances);
           using a computer processing system to compare the manager schedule to the generated schedule for use in future generated schedules by learning implicit manager preferences (para [0063], the forecasting algorithm may identify the members that attended the contact center function the night before, and forecast that such people will also call in sick. In response to the intra-day re -forecast, the WFM builder may be invoked, for example, to receive a recommendation on how to modify the existing schedule based on the re -forecast. Based on the recommendation, the supervisor may take action to arrange agents to work overtime, call in part-time or work-from-home agents, re-assign agent activities, cancel training sessions or meetings, and the like; para [0065], the re-optimization wizard gives the supervisor flexibility if the supervisor does not wish to change certain shift items or work activities if it is anticipated that it may be difficult for agents to adjust to those changes. For example, if agents use their meal breaks to go out of the office and go to appointments, it may not be desirable to change these times once they have been published. Additionally, a supervisor may choose to exclude from re-optimization any agents whose schedules have already been manually edited. For example, the supervisor may have already spent time manually adjusting shift items or work activities for an agent (for example, the supervisor moved meals or breaks based on a particular request from an agent), and it may not be desirable to lose those changes; para [0078], FIG. 13 is an exemplary screen shot of a comparison screen provided by WFM web component 22 for providing a comparison of scheduled shrinkage values against forecast shrinkage values according to one embodiment of the invention. In this regard, the comparison screen includes a start date field 504 and a period field 506 for selecting/inputting a time period for which the comparison is to be done. The comparison screen further includes field 508 for selecting/inputting the type of overhead that is desired to be compared (e.g. vacation overhead). In addition, the screen provides for each selected time period, a scheduled field 500 and a forecast field 502 for respectively displaying the scheduled shrinkage values and the forecast shrinkage values for the selected type of overhead); and
The supervisor may next want to forecast staffing based on the published master shrinkage forecast. FIGS. 8-11 are exemplary screen shots of a supervisor GUI provided by the WFM web component 22 for forecasting staffing according to one embodiment of the invention. As shown in the screen shot of FIG. 8, the supervisor may select a forecast staffing option 440 (FIG. 4) from the list of available menu options to initiate the staffing forecast process. The forecasting module 24 receives the command to forecast staffing and in response, executes a staffing forecast algorithm for calculating the base-line number of employees that are predicted to be needed to be working on a given activity at each time interval in order to handle the predicted volume for that activity at that time interval, which is hereinafter referred to as a calculated staffing value; para [0073], the forecasting module 24 may receive a command to adjust the calculated staffing value based on forecast overheads, which adjusted value is hereinafter referred to as a required staffing value. In response to such a command, the forecasting module 24 executes the staffing forecast algorithm for calculating the required staffing value. According to one embodiment, the required staffing value calculation is based on the calculated staffing value and forecast shrinkage values).
             Regarding to claim 10, Placiakis discloses the method of claim 9, wherein the predictive schedule is generated through mixed integer programming (para [0071], The forecasting module 24 receives the command to forecast staffing and in response, executes a staffing forecast algorithm for calculating the base-line number of employees that are predicted to be needed to be working on a given activity at each time interval in order to handle the predicted volume for that activity at that time interval, which is hereinafter referred to as a calculated staffing value).
             Regarding to claim 11, Placiakis discloses the method of claim 9, wherein the computer processing system is multi- threaded application as a microservice and hosted on a backend system (para [0029], The WFM system 10 includes a WFM server 12 coupled to a mass storage device 14, WFM daemon 16, WFM data aggregator 18, WFM builder 20, and WFM web component 22. The mass storage device 14 may be any hard disk drive or drive array for storing relevant configuration, forecasting, scheduling, agent adherence, performance, and historical data related to WFM).
             Regarding to claim 12, Placiakis discloses the method of claim 9, wherein the computer processing system is hosted on a cloud (para [0031], a configuration server, over a data communications network 32. The data communications network 32 may a local area network, a private wide area network, a public wide area network (e.g. the Internet), or the like, accessible via any wired or wireless technology conventional in the art).
             Regarding to claim 13, Placiakis discloses the method of claim 9, wherein the learning is conducted on a neural network utilized to learn and translate the generated schedule to the manager schedule  (para [0038], Such events are entered in the WFM web component 12 and may be used by the forecasting module 24 for forecasting interaction volumes. If an event recurs, the forecasting module 24 may be configured to learn the impact of that event and account for its impact in future forecasts).
             Regarding to claim 14, Placiakis discloses the method of claim 13, wherein the neural network is trained to using stochastic gradient descent (para [0062], The algorithm for such intra-day forecasting may be similar to intra-day forecasting of traffic volume for the contact center. According to one embodiment, singular value decomposition may be used to extract regular patterns useful for forecasting).
              Regarding to claim 15, Placiakis discloses the method of claim 13, wherein the neural network is trained using an evolutionary based algorithm (para [0042], the forecasting module 24 invokes a staffing algorithm which may be, for example, a modified Erlang algorithm, to derive the forecast staffing needs).
             Regarding to claim 16, Placiakis discloses a computer implemented method for the adaptive scheduling of hourly employees to optimize cost and scheduling efficiency, the method comprising the steps of: 
           providing input data in the form of an employee and shift and time constraints for the employee  (para [0024], A schedule may be an arrangement of shifts, breaks, meals, exceptions (which includes any activity where the agent is not performing work), and the like, for different contact center employees, based on predicted workload and available pool of employees (also referred to as agents); para [0034], the WFM web component 22 provides an agent GUI accessible to agents via the agent end device to check built schedules for scheduled activities and working hours, communicate preferred shift, working hours, and time-off requests to administrators, and make schedule trades with other agents); 
           using a computer processing system to model a predictive schedule based upon the input data in the form of a generated schedule  (para [0061], the scheduling algorithm executed by the WFM builder 20 minimizes the over and under-staffing of agents against the forecasted staffing requirements, while meeting the configured working rules; para after a schedule is generated and published for a particular time period and specific agents are assigned to the schedule, the WFM system may be configured to monitor real-time adherence to the schedule. Adherence information includes, for example, information on how closely a particular agent behavior matches (or complies with) the schedule. The WFM system may be configured with the length of time that an agent can deviate from the schedule and continue to comply);      
          allowing a manager to edit the generated schedule to create a manager schedule (para [0034], the WFM web component 22 provides a supervisor graphical user interface (GUI) accessible to supervisors via the supervisor end device to create forecasts, create and monitor schedules, make schedule changes, view and approve or deny schedule trade requests, view contact center performance, monitor real-time agent adherence, and view reports. In another example, the WFM web component 22 provides an agent GUI accessible to agents via the agent end device to check built schedules for scheduled activities and working hours, communicate preferred shift, working hours, and time-off requests to administrators, and make schedule trades with other agents; para [0060], the WFM builder 20 takes into account the forecasted shrinkage, staffing, interaction volume, and the like, and generates a master schedule for the contact center with specific assignments of agents to particular activities, time slots, and the like. According to one embodiment, the WFM web component for supervisors provides an intra-day schedule view that allows the supervisor to make real-time adjustments to a schedule. For example, the supervisor may insert exceptions, edit or change shift start and end times, assign meetings, enter time off for an agent who has suddenly gone home ill, change the activities agents are working on, or make other changes to the schedule to improve contact center performance and to make the schedule reflect actual contact center circumstances); 
          using a computer processing system to compare the manager schedule to the generated schedule  (para [0063], the forecasting algorithm may identify the members that attended the contact center function the night before, and forecast that such people will also call in sick. In response to the intra-day re -forecast, the WFM builder may be invoked, for example, to receive a recommendation on how to modify the existing schedule based on the re -forecast. Based on the recommendation, the supervisor may take action to arrange agents to work overtime, call in part-time or work-from-home agents, re-assign agent activities, cancel training sessions or meetings, and the like; para [0065], the re-optimization wizard gives the supervisor flexibility if the supervisor does not wish to change certain shift items or work activities if it is anticipated that it may be difficult for agents to adjust to those changes. For example, if agents use their meal breaks to go out of the office and go to appointments, it may not be desirable to change these times once they have been published. Additionally, a supervisor may choose to exclude from re-optimization any agents whose schedules have already been manually edited. For example, the supervisor may have already spent time manually adjusting shift items or work activities for an agent (for example, the supervisor moved meals or breaks based on a particular request from an agent), and it may not be desirable to lose those changes; para [0078], FIG. 13 is an exemplary screen shot of a comparison screen provided by WFM web component 22 for providing a comparison of scheduled shrinkage values against forecast shrinkage values according to one embodiment of the invention. In this regard, the comparison screen includes a start date field 504 and a period field 506 for selecting/inputting a time period for which the comparison is to be done. The comparison screen further includes field 508 for selecting/inputting the type of overhead that is desired to be compared (e.g. vacation overhead). In addition, the screen provides for each selected time period, a scheduled field 500 and a forecast field 502 for respectively displaying the scheduled shrinkage values and the forecast shrinkage values for the selected type of overhead); and
          using a computer processing system with a neural network to learn and translate based upon the comparison of the generated schedule and manager schedule in future generated schedules (para [0038], Such events are entered in the WFM web component 12 and may be used by the forecasting module 24 for forecasting interaction volumes. If an event recurs, the forecasting module 24 may be configured to learn the impact of that event and account for its impact in future forecasts); and 
          using the neural network to quantify the learning to predict a more efficient generated schedule (para [0062], The algorithm for such intra-day forecasting may be similar to intra-day forecasting of traffic volume for the contact center. According to one embodiment, singular value decomposition may be used to extract regular patterns useful for forecasting).
            Regarding to claim 17, the computer implemented method of claim 16, wherein the predictive schedule is generated through mixed integer programming (para [0071], The forecasting module 24 receives the command to forecast staffing and in response, executes a staffing forecast algorithm for calculating the base-line number of employees that are predicted to be needed to be working on a given activity at each time interval in order to handle the predicted volume for that activity at that time interval, which is hereinafter referred to as a calculated staffing value).
            Regarding to claim 18, the computer implemented method of claim 16, wherein the computer processing system is multi-threaded application as a micro service and hosted on a backend system (para [0029], The WFM system 10 includes a WFM server 12 coupled to a mass storage device 14, WFM daemon 16, WFM data aggregator 18, WFM builder 20, and WFM web component 22. The mass storage device 14 may be any hard disk drive or drive array for storing relevant configuration, forecasting, scheduling, agent adherence, performance, and historical data related to WFM).
            Regarding to claim 19, the computer implemented method of claim 16, wherein the computer processing system is hosted on a cloud (para [0031], a configuration server, over a data communications network 32. The data communications network 32 may a local area network, a private wide area network, a public wide area network (e.g. the Internet), or the like, accessible via any wired or wireless technology conventional in the art).
             Regarding to claim 20, the computer implemented method of claim 1, wherein the quantified learning includes implicit manager preferences (para [0046], Individual agent preferences may also be considered when building a schedule. For example, agents may enter preferences for shifts, days off, availability, and time off using the WFM web component 22 for agents. Supervisors may enter agent preferences in the WFM web component for supervisors and, with the appropriate security permissions, may grant or reject preferences. If a supervisor grants a preference, the WFM builder 20 is configured to consider the preference when building the schedule, along with various other criteria such as seniority).


          
                                                            Conclusion
8.        Claims 1-20 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Herman et al. (US 2017/0098181) disclose systems and methods for dynamically generating and updating a patrol schedule for a shift based on historic demand event data, and a predicted-demand model based on the historic demand event data.
            Yap et al. (US 2015/0142924) disclose computer-aided systems and methods of scheduling resources, such as human resources and temporary human resources in particular.
             Connolly et al. (US 2014/0330605) disclose a method includes calculating a labor shortfall for completion of a set of tasks within a designated time period.
            Laperi et al. (US 2007/0179829) disclose method and system for workflow scheduling and forecasting. The method may include automatically generating a predicted workforce schedule for a work tour period, such as a period of several weeks or months, and populating the workforce schedule with workforce members based on prioritized work tour preferences received from the workforce members.

            Martin et al. (US 2020/0349494) disclose a system is provided for a workforce management system adapted to perform automated scheduling operations based on one or more scheduling rules.

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
September 9, 2021